Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 7/21/2022 is acknowledged. Claims 11-15 are withdrawn. The traversal is on the ground(s) that the Gao reference does not disclose the turning device must be fastened to the lower frame part of the first frame and this special technical feature is also absent from Andersen, it is not persuasive. 
In the teachings of Gao, it is clear that the lower frame part of the first frame has to be fastened to somewhere to support the entire body of the system (including the wind blade). The examiner is relying on Andersen to teach the turning device must be fastened to the lower frame part of the first frame. As illustrated in Figs. 1-2 in the teachings of Andersen, the frame parts 81, 83 (or mould parts) and the turning device 10 are fastened together as shown in Figs. 1 and 2. The traversal is also on the ground(s) that the examiner only considers the independent claims and does not consider depended claims, it is not persuasive. Since depended claims are depended on the independent claims, if the independent claims can’t meet unity of invention, depended claims will also not meet unity of invention. Since unity of invention is therefore lacking between the groups, the argument that the restriction requirement should be withdrawn is not persuasive.
Although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive. Further the examination on the merits of apparatus claims differs from that of method claims. Therefor the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner which makes the restriction requirement proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 9, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear whether the open-framed structure must be either an open-framed lattice or truss structure or whether these are merely examples of an open-framed structure.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US 9,889,580) in view of Gao (CN203752383, English translation provided).
Regarding claims 1-2, 5-10, Andersen discloses that, as illustrated in Figs. 1-2, a manufacturing system (as shown in Fig. 1 or 2) for the manufacture of a wind turbine blade, the system comprising: a first frame body (Fig. 1, item 81) and a second frame body (Fig. 1, item 83). Andersen discloses that, as illustrated in Figs. 1-2, a plurality of turning devices 10 according to the invention are arranged along the longitudinal direction of the two mould parts 81, 83. The turning devices 10 each comprises a stationary base part 12 and a rotational part 14, which is rotational movable relative to the base part 12 about a rotational axis 16. The base part 12 is attached or at least fixedly arranged with respect to the second mould part 83, and the rotational part 14 is attached to the first mould part 81, such that the first mould part 81 may be turned relative to the second mould part 83 (col. 7, lines 24-34). It is understandable that the second mould part 83 has to be fastended or fixed to somewhere such as a ground surface (related to claim 7). Thus, Andersen discloses that turning devices for turning the first frame body, wherein the one or more turning devices are fastened to the lower frame part of the first frame body as shown in Fig. 1.
However, Andersen does not disclose splitting the first frame body or the second frame body into two or more pieces. In the same field of endeavor, wind blade, Gao discloses that, as illustrated in Figs. 1-3, a manufacturing system (as shown in Fig. 1) for the manufacture of a wind turbine blade, the system comprising: a first/second frame body (as shown in Fig. 1) comprising a lower frame part (Fig. 1, item 1; the lower frame part extending over the entire length of its respective mould body (related to claim 7)) and an upper frame part (Fig. 1, item 2; including two interchangeable tip mould parts having different lengths (related to claims 5-6)), the upper frame part being detachably fastened on top of at least part of the lower frame part of the first frame body (through items 31 and 32 (forming the positioning unit 3) for positioning of items 1 and 2 and items 41 and 42 (forming the locking unit 4) for locking of items 1 and 2 together (as shown  in Fig. 3; page 2, lines 19-22) (related to claim 10)), a first mould body (as shown in Fig. 1) supported by the first frame body, the first mould body comprising a first moulding surface (as shown in Fig. 1) defining an outer part of a first wind turbine blade shell part, the first mould body comprising a main mould part (as shown in Fig. 1 or 2; a top surface portion of the item 1) and a releasable tip mould part (as shown in Fig. 1 or 2; a top surface portion of the item 2), wherein the releasable tip mould part is supported by the upper frame part (as shown in Fig. 2) of the first frame body. As illustrated in Fig. 1 or 2, each main mould part is supported by its respective lower frame part (Fig. 1, item 1) (related to claim 8). As illustrated in Fig. 3, each frame body forms an open-framed structure such as an open-framed lattice (related to claim 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Andersen to incorporate the teachings of Gao to provide splitting the first frame body or the second frame body into two or more pieces. Doing so would be possible to reduce cost for fabricating wind blades and the working period for installing the mold is also reduced, as recognized by Gao (ABSTRACT).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Andersen et al. (US 9,889,580) and Gao (CN203752383, English translation provided), further in view of Hardwicke et al. (US 2014/0084514).
Regarding claims 3-4, Gao in the combination does not explicitly disclose that the upper frame part has a length of between 2-35% of the length of the lower frame part of the respective frame body. In the same field of endeavor, frame assembly for wind blade, Hardwicke discloses that, as illustrated in Figs. 2-3, the rotor blade 16 may define an inboard area 52 and an outboard area 54 ([0027], lines 1-2). For example, inboard 52 and outboard 54 portions may be formed separately or integrally ([0028], lines 1-3 from bottom). Additionally or alternatively, the outboard area 54 may, in some embodiments, include approximately 33%, 40%, 50%, 60%, 67%, or any percentage or range of percentage therebetween, or any other suitable percentage or range of percentage, of the span 44 from the tip 32 ([0027], lines 1-6 from bottom). Thus, Hardwicke discloses that the upper frame part has a length of between 2-35% of the length of the lower frame part of the respective frame body (overlapping). 
Andersen discloses that, the turning device is preferably suitable for turning over mould parts or post-moulding station parts having a length of at least 30 meters (col. 3, lines 3-5). This particularly relevant for very large wind turbine blades, which today may have a length of more than 80 meters (col. 4, lines 51-53). Thus, Andersen discloses the lower frame part has a length of 40-120 meters. Based on the disclosure of Hardwicke about the upper frame part having a length of between 2-35% of the length of the lower frame part of the respective frame body, Hardwicke discloses that, the upper frame part has a length of between 2-40 meters.     
The claimed that the upper frame part has a length of between 2-35% (or 2-40 meters) of the length of the lower frame part of the respective frame body is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with having the suitable length of the upper frame part comes from Hardwicke itself.      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hardwicke to provide the suitable length of the upper frame part. Doing so would be possible to allow for the use of the mold to form multiple rotor blades with different shapes, as recognized by Hardwicke ([0005]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742